In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-637 CV

 ______________________

 
ROY E. ADDICKS, JR., Appellant


V.


DOUGLAS DRETKE, ET AL, Appellees




On Appeal from the 136th District Court 
Jefferson County, Texas

Trial Cause No. D-177289




MEMORANDUM OPINION

	On January 10, 2008, we notified the parties that the notice of appeal did not appear
to have been timely filed.  The appellant filed a reply to our correspondence.  The trial court
signed the judgment on April 30, 2007.  The appellant believes he timely filed a request for
findings of fact and conclusions of law.  Appellant mailed a notice of appeal on December
11, 2007, more than ninety days  from the date of judgment and outside the time for which
we may grant an extension of time to perfect appeal.  See Tex. R. App. P. 26.3.  This Court
lacks jurisdiction over this appeal. 
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									DAVID GAULTNEY
									          Justice
 
Opinion Delivered February 14, 2008
Before McKeithen, C.J., Gaultney and Kreger, JJ.